DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s response (amendments and arguments) are acknowledged.  Claims 1, 5-10, 12-14, and 16-24 are pending and examined on the merits.
	The examiner is open to interview to advance prosecution on the merits.
	
Claim Rejections - 35 USC § 103- Modified, Necessitated by Amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the c\ontrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-10, 12-14, 16, and new claims 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 102319437 A (18 January 2012 (18.01.2012)) in view of CN 103113466 A (22 May 2013 (22.05.2013)).
	CN 10231937 (see abstract, and claims 1-7) discloses a method for modifying interferon }, the method comprising: in the presence of sodium dodecyl sulfate (SDS), selectively coupling a poly(ethylene glycol) (PEG) to the amino acid of the amino terminus of the interferon 6 to obtain a modified interferon 8, wherein the PEG has a molecular weight of 10-30 kDa, and said coupling comprises: (a) (1) mixing said interferon B with an aldehyde derivative of said PEG to form a Schiff base, and (ii) under certain conditions, reducing said Schiff base using mild reducing agents to form secondary amine bonds; or (b) (i) with minimal oxidation of at least one essential methionine residue of said interferon 8, oxidizing and decomposing Nterminal serine or threonine residues of said interferon ( into aldehydes, and (ii) coupling said aldehyde to a carbazate derivative of said PEG.
	CN 103113466 (see abstract, and claims 1-8) discloses a method for preparing a recombinant human interferon B-1b modified by polyethylene glycol (PEG), wherein the N terminus of said recombinant human interferon B-1b is serine, and said polyethylene glycol is covalently coupled to the N terminus of said recombinant human interferon beta-1b; the end group of said polyethylene glycol has a structure of an amino (-NH2), oxyamino (-O-NH2) or hydrazide (-CO-NH-NH_2); said polyethylene glycol is methoxy polyethylene glycol (mPEG); said polyethylene glycol is linear, branched or multi-armed polyethylene glycol, with a molecular weight ranging from 2000-80,000 Da; said method comprises oxidizing the N-terminal serine of the recombinant human interferon beta-1b into an aldehyde group, and then covalently coupling same to polyethylene glycol with an amino end group, an oxyamino end group or a hydrazide end group.
	CN 10231937 in view of CN 103113466 respectively teach performing PEG modification using the N-terminal serine or threonine residue of interferon beta itself. The difference between claim 1 of the present application and CN 10231937 in view of CN103113466 lies in that threonine or serine is introduced to the N terminus of a polypeptide in said claim; and the technical problem to be actually solved by said claim is to apply the modification methods in CN 10231937 in view of CN 103113466 D2 to other polypeptides. However, it is a conventional technique in the art to introduce suitable modified amino acids to the terminus of a polypeptide so as to couple same using a modification; and with the teachings from CN10231937 in view of CN 103113466, it would have readily occurred to a person skilled in the art to apply the modification methods to other polypeptides.  Thus, claim 1 is deemed prima facie obvious over CN10231937 in view of CN 103113466
	As for claims 5-8, if not expressly taught in CN10231937 in view of CN 103113466, such are standard solid-phase peptide synthesis method steps/elements employed within the art.
	As for the claims 10 and 12-14, arriving at the known peptides bound to PEG via Thr/Ser would have been prima facie obvious based on the obviousness of the method steps discussed above.
	As for claim 16, any known and enabled method of use of said peptides would have equally been prima facie obvious.
	As for new claims 17-24, constitute mere simple substitution of known class molecules employed therein (e.g. periodate), and standard routine optimization of amounts (ratios), temperature, and pH, absent test-based evidence of unappreciated criticality or unexpected results thereof, which was not made of record.

Response to Amendments/Arguments
	Applicant’s amendments and arguments have been fully considered but are not yet found persuasive over the prior art of record.  As for applicant’s new negative limitation and first argument on response page 6, nothing would prevent the skilled artisan from understanding a protecting group could be added to any peptide without changing the sequence itself, via standard methodology in the old art of protecting group addition.  As for applicant’s second argument on response page 6, other PEG’s within the state of the art are well known and open to simple substitution without change in effect, absent evidence to the contrary.  As for applicant’s third argument on response page 6, employing Fmoc solid phase synthesis methodology relevant to introduction of Ser or Thr at the N-terminus is a standard method employed in the state of the art and equally interchangeable with that of the prior art of record.  Thus, the claimed invention remains prima facie obvious over the prior art of record, based on the skilled artisan’s understanding within the state of the art in this old art of peptide protecting group addition and simple substitution of other same class molecules and interchangeability of equally employable alternative methodology of protecting group addition to peptides with or without change of the peptide sequence itself.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654